Exhibit 10.1

 

Quality Care Properties, Inc.

7315 Wisconsin Ave., Suite 250-W

Bethesda, MD 20814

 

December 2, 2016

 

Mark Ordan

Address on file

 

Dear Mr. Ordan:

 

This letter sets forth the actions the Compensation Committee of Board of
Directors of Quality Care Properties, Inc. (the “Company”) has taken under your
employment agreement with the Company, dated as of August 3, 2016 and amended on
October 3, 2016 (the “Employment Agreement”), including, among other things, the
addition of the clawback provision described below.  Capitalized terms not
otherwise defined in this letter shall have the meaning set for in your
Employment Agreement.

 

1.                                      Completion Bonus and Related Clawback. 
As contemplated by Section 3(e) of your Employment Agreement, the Compensation
Committee has set the amount of your completion bonus at $3,000,000 (your
“Completion Bonus”).  You have agreed that the Completion Bonus is subject to
clawback as described in the following paragraph.

 

If you voluntarily terminate your employment with the Company other than for
Good Reason or the Company terminates your employment for Cause at any time
during the three-year period following the Effective Date, you will be obligated
to repay to the Company a pro-rated portion of the Completion Bonus within 15
days after such termination of your employment.  The pro-rated amount you will
be required to repay to the Company will be equal to the product of (a) the
Completion Bonus and (b) a fraction, the numerator of which is 36 less the
number of full months you worked for the Company after the Effective Date and
the denominator of which is 36.  To the extent permitted by Section 409A of the
Code, the Company may set off any other amounts owed to you to satisfy (in whole
or in part) any obligation you may have under this paragraph.

 

The Completion Bonus will be payable as soon as practicable following (and
subject to) confirmation of your agreement to this letter.

 

2.                                      Initial RSUs.  On November 29, 2016, the
Company granted you restricted stock units with a grant date fair value of
$3,000,000.  This award is in full satisfaction of the Company’s obligation
under Section 3(c)(i) and constitutes your Initial RSUs.

 

3.                                      Initial Options, Adjustment Options and
Pricing Committee.  To give effect to the change in capital structure of the
Company from that contemplated by your Employment Agreement, your Initial
Options will be in respect of 1,600,000 shares of Common Stock.  In light of the
limits placed on the Initial RSUs, you will be granted additional stock options
with a grant date fair value of approximately $1,750,000 (the “Adjustment
Options”).  The Adjustment Options will be granted at

 

--------------------------------------------------------------------------------


 

the same time and have the same exercise price as your Initial Options.  The
Pricing Committee for the Initial Options and the Adjustment Options will
consist of three directors of the Board of Directors of the Company (and, for
the avoidance of doubt, will not consist of any HCP, Inc. directors).

 

4.                                      Cliff Vesting of the Initial RSUs and
Adjustment Options.  Your Initial RSUs and Adjustment Options will cliff-vest in
full on the third anniversary of the applicable grant date.  Accordingly, except
as set forth in the next sentence, if you cease to be employed by the Company
(for any reason) before the applicable vesting date, your Initial RSUs and
Adjustment Options will be forfeited.  Notwithstanding the foregoing, if the
Company terminates your employment without Cause or you terminate your
employment for Good Reason, in each case, on or within two years after a Change
in Control of the Company, the Initial RSUs and Adjustment Options will vest in
full as of such termination date.

 

5.                                      Clawback of the Initial Options.  For
the avoidance of doubt, if your employment terminates (for any reason) during
the first two years following the grant of your Initial Options, the Company may
clawback your Initial Options (unless on or before termination they have become
exercisable as a result of a Change in Control).

 

This letter amends your Employment Agreement and, except as modified herein,
your Employment Agreement will remain in full force and effect.  The provisions
in this letter relating to your equity awards will be reflected in the award
agreements, which will be provided to you in connection with grant, will set
forth additional terms and conditions and will govern your awards in all
respects.

 

If you agree to the preceding, please acknowledge your agreement by promptly
signing, dating and returning a copy of this letter, which will become a binding
agreement on the Compensation Committee’s receipt.

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Paul Klaassen

 

 

Paul Klaassen

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

/s/ Mark Ordan

 

December 2, 2016

Mark Ordan

 

Date

 

--------------------------------------------------------------------------------